Title: The President of Congress to the American Peace Commissioners, 16 June 1783
From: President of Congress,Boudinot, Elias
To: American Peace Commissioners


          Gentn.,
            Philadelphia, June 16. 1783.
          I am sorry to inform you, that by the Resignation of Mr. Livingston, as minister for foreign affairs, it has become necessary, that you should receive the Resolutions of Congress relative to your Mission, through my Hands. The Disadvantage arising from this Necessity, untill a Successor to that worthy Gentleman is appointed, will be yours, as it is impossible for me to do more than barely to transmit the Acts of Congress, necessary for your Information.
          Enclosed you have one of the 1st. May last, & another of the 12th. Instant, which I hope will get safe to hand, time enough for your Government. The Commission & Instructions referred to in the first, not being ready, it was thought best to forward the Resolution without Delay, that you might know what was intended in the present important Period of your Negotiation.— We have been much surprized that we have not received any Communications from you, since the Cessation of Hostilities, except a Letter of the 5. April from M. Laurens.
          I have the honor to be with the most perfect Consideration & Esteem. / Gentlemen, / Your &c.
          (signed) Elias Boudinot.
        